Hart, J. (after stating the facts). Counsel for Haid seeks to reverse the judgment on the authority of that section of the general appropriation bill which appropriated $15,000 to the Railroad Commission for the defense and prosecution of rate eases when read in connection with section 31 of the subsequent act creating the Arkansas Corporation Commission and defining its powers and duties. In Act No. 400, commonly known as the General Appropriation Bill, the sum of $15,000 is appropriated to the Railroad Commission for the defense and prosecution of rate cases as well as for certain other purposes specifically named in the appropriation. General Acts of 1919, page 294 at 301. As above stated, the act creating the Arkansas Corporation Commission and defining its powers and duties was passed later on in the session. General Acts of 1919, page 411. It may be said in this connection that the act has been upheld by a divided court. Helena Water Company v. Helena 140 Ark. 597. Section 31 of that act in specific terms provides that the present Railroad Commission shall be abolished and that the Corporation Commission shall possess and exercise all the powers and duties of the Railroad Commission. Counsel for Haid insist that this section transfers the appropriation previously made to the Railroad Commission for the defense and prosecution of rate cases to the Arkansas Corporation Commission. We do not agree with counsel in this contention. Section 31 of the act creating the Corporation Commission in express terms abolished the Railroad Commission, and that body then became functus officio. It is true that the powers and duties of the Railroad Commission were transferred to the Corporation Commission, but that did not have the effect to transfer an appropriation expressly made for the Eailroad Commission to the Corporation Commission. This is shown by section 29, which provides a public service fund for the maintenance of the Arkansas Corporation Commission. It reads as follows: “Section 29. Public Service Fund for Maintenance of Commission. There shall be paid by all public service corporations, subject to the provisions of this act, a special license fee in addition to those now required by law. Such fee shall be fixed by the State Auditor upon each of such public service corporations, according to the value of its property, as ascertained by the last preceding assessment, and shall be apportioned among such public service corporations upon the basis of such valuation, so as to produce a revenue of thirty-five thousand dollars per annum, or so much thereof as may be necessary, which shall be paid on or before the tenth day of July of each year. The State Auditor shall certify to the Tax Commission the amount due by each public service corporation under the provisions of this act, and the State Tax Commission shall notify each public service corporation of the State of the amount due by it under the provisions of this act at the same time they give notice of the amount of franchise tax due by said corporation, and said license fee shall be paid in the same manner and at the same time as the State franchise tax is now paid. Such sum of thirty-five thousand dollars per annum or seventy thousand dollars for the next biennial period, or so much thereof as may be necessary, is hereby appropriated and set aside for the purpose of paying the expenses of the commission, and the salaries, compensations, costs and expenses of its employees. The expenditures incurred by the Arkansas Corporation Commission shall be paid out of the General Eevenue Fund in the same manner as other vouchers are paid, and the license fees arising under this section shall be paid into the general revenue fund.” It will be noted that this section provides for fees to be paid by the various public service corporations for the purpose of producing a revenue of $35,000 per annum or so much thereof as may be necessary for carrying into effect the provisions of the act creating the Arkansas Corporation Commission. In the concluding part of the section it is expressly provided that this sum of $35,000 per annum or $70,000 for the next biennial period, or so much thereof as may be necessary is appropriated for the purpose of paying the expenses of the commission, and the salaries, compensation and costs of its employees. The section further provides that the license fees under the section shall be paid into the general revenue fund and that the expenditures incurred by the Arkansas Corporation Commission shall be paid out of the general revenue fund in the same manner as other vouchers are paid. Thus it will be seen that the Legislature abolished the Railroad Commission, took up the whole subject anew and transferred the duties of that commission to the Corporation Commission. Section 29, to which we have just referred, in plain terms makes all the appropriations that the Legislature deemed necessary for the salaries, costs, expenses, etc., of the Arkansas Corporation Commission. Under our Constitution, the Corporation Commission is restricted to the expenditures of money to that appropriated for its maintenance and support by the Legislature. The Legislature having in plain terms provided by appropriation all that it deemed necessary for the support and maintenance of the Corporation Commission, it can not look to any other fund for its support. It follows that the circuit court was right, and it will be affirmed.